Case: 18-10063      Document: 00514648862         Page: 1    Date Filed: 09/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 18-10063
                                                                               FILED
                                                                      September 19, 2018
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICKEY GORDON MCCLENDON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-156-4


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Mickey Gordon McClendon appeals the sentence imposed following his
guilty plea conviction of conspiracy to possess with intent to distribute 50
grams or more of a mixture and substance containing methamphetamine. The
district court sentenced him within his guidelines range to 151 months of
imprisonment and four years of supervised release.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10063     Document: 00514648862      Page: 2    Date Filed: 09/19/2018


                                  No. 18-10063

      In his first argument, McClendon argues, as he did in the district court,
that the drug quantity attributable to him was improperly calculated. He
argues that the information upon which the district court relied to make its
factual findings was unreliable, contrary to his own testimony, and based on
hearsay.
      We review the district court’s determination of drug quantity for clear
error and will affirm the finding as long as it is “plausible in light of the record
read as a whole.” United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005)
(internal quotation marks and citations omitted). The court may extrapolate
drug estimates “from any information that has sufficient indicia of reliability
to support its probable accuracy,” including the uncorroborated testimony of a
coconspirator. United States v. Valdez, 453 F.3d 252, 267 (5th Cir. 2006)
(internal quotation marks and citation omitted); see United States v. Gaytan,
74 F.3d 545, 558 (5th Cir. 1996). “Credibility determinations in sentencing
hearings are peculiarly within the province of the trier-of-fact.” United States
v. Sotelo, 97 F.3d 782, 799 (5th Cir. 1996) (internal quotation marks and
citation omitted).
      McClendon did not present convincing rebuttal evidence to refute the
factual recitation set forth in the presentence report (PSR), which was
“supported by an adequate evidentiary basis with sufficient indicia of
reliability.”   United States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012).
Accordingly, he did not carry his burden of demonstrating that the information
in the PSR is “materially untrue, inaccurate or unreliable.”          Id. (internal
quotation marks and citation omitted). In light of the interview statements of
McClendon’s coconspirators, McClendon’s own statements following his arrest,
and the testimony of a case agent at McClendon’s sentencing hearing, the
determination that McClendon was accountable for 859.19 grams of



                                         2
    Case: 18-10063    Document: 00514648862     Page: 3   Date Filed: 09/19/2018


                                 No. 18-10063

methamphetamine is plausible in light of the record as a whole.              See
Betancourt, 422 F.3d at 246.
      Additionally, McClendon maintains that his sentence is substantively
unreasonable for an individual such as himself “who is a drug addict at best
and an errand runner at worst.” We examine the substantive reasonableness
of the sentence for abuse of discretion. See Gall v. United States, 552 U.S. 38,
51 (2007).
      Here, the district court had before it McClendon’s arguments for a lesser
sentence but decided that a sentence at the bottom of his guidelines range was
appropriate. “[T]he sentencing judge is in a superior position to find facts and
judge their import under [18 U.S.C.] § 3553(a) with respect to a particular
defendant.” United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.
2008).   McClendon has not rebutted the presumption of reasonableness
applicable to his sentence. See United States v. Cooks, 589 F.3d 173, 186
(5th Cir. 2009); United States v. Washington, 480 F.3d 309, 314 (5th Cir. 2007).
      The judgment of the district court is AFFIRMED.




                                       3